Exhibit 10.1

 



MEMBERSHIP INTEREST EXCHANGE AND CONTRIBUTION AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT, dated as of the 23 day of March, 2018 (the
"Agreement"), by and among AOTS 42, a Delaware corporation (the "Company"). THE
POWER COMPANY USA, LLC, an Illinois limited liability company ("TPC"), AMERICAN
ILLUMINATING COMPANY. LLC, a Connecticut limited liability company ("AIC"), and
Premier Holding Corporation, the sole member of TPC and AIC ("PRHL") each of
whom has executed a counterpart signature page to this Agreement. The Company,
TPC, AIC and PRHL are individually referred to herein as a "Party" and
collectively as the "Parties."

 

RECITALS

 

WHEREAS, the capitalization of TPC consists of Membership Interests (the
"Membership Interests"), all of which arc held by PRHL;

 

WHEREAS, the capitalization of AIC consists of Membership Interests (the
"Membership Interests"), all of which are held by PRHL;

 

WHEREAS, the Company desires to acquire from PRHL and PRHL desires to contribute
(the "Premier Contribution") to the Company, subject to shareholder vote and
approval and Federal Energy Regulatory Commission approval, all of the issued
and outstanding membership interests of TPC (the "TPC Membership Interests") and
all of the issued and outstanding membership interests of AIC (the "AIC
Membership Interests") in exchange for the issuance by the Company of an
aggregate of nineteen million two hundred fifty thousand (19,250,000) shares
(the "Company Shares") of the Company's common stock, $0.0001 par value per
share (the "Common Stock"), to PRHL on the terms and conditions set forth herein
(the "Share Exchange");

 

WHEREAS. the contribution and exchange contemplated hereby (the "Contribution
and Exchange") in addition to the: (i) contribution by Advanced E Lighting, LLC
("Advanced") in exchange for six million (6,000,000) Company Shares (the
"Advance Contribution"); (ii) contribution by PowerOne Corporation, Units of
Rescom Energy, LLC ("Rescom") in exchange for ten million (10,000,000) Company
Shares (the "Rescom Contribution"); (iii) contribution by TPC Management
Company, LLC, ("TPMC") of of the Portal Technology in exchange for six million
(6,000,000) Company Shares (the "Technology Contribution").

 

WHEREAS the "Advance Contribution" the "Premier Contribution" the "Technology
Contribution" and the "Rescom Contribution", (hereinafter collectively referred
to as the "351 Contributions"), is intended to qualify as an integrated
contribution and exchange as described under Section 351 of the Internal Revenue
Code of 1986, as amended (the "Code");

 

WHEREAS, the Company intends to conduct a private placement offering of its
Common Stock consisting of a minimum of 1,000,000 shares at price per share of
$1.00 for each share of Common Stock (the "Minimum Offering Amount"), subject to
an increase of up to 10% in accordance with the terms and conditions of the
Subscription Agreement (the "Maximum Increase"), with funds being placed in
escrow of which at least the Minimum Offering Amount will be released
simultaneously with the closing of the Share Exchange and, if applicable,
subsequent closings thereafter of up to the Minimum Offering Amount and Maximum
Increase (the "Equity Financing"). any equity offerings over the Maximum
Increase amount will be subject to board vote needing majority approval.

 

 

 

 

 



 1 

 

 

WHEREAS. the Company has engaged WestPark Capital, Inc. ("WestPark") as the
placement agent for the equity financing pursuant to a Placement Agent Agreement
mutually acceptable to the Company and WestPark;

 

AGREEMENT

 

NOW, THEREFORE. in consideration. of the promises and of the mutual
representations. warranties and agreements set forth herein, the Parties hereto
agree as follows:

 

ARTICLE 1.

THE SHARE EXCHANGE

 

1.1             The Share Exchange. Subject to the terms and conditions of this
Agreement, on the Closing Date (as hereinafter defined):

 

(a)              the Company shall issue and deliver to PRHL the number of
authorized but unissued shares of Company Common Stock set forth opposite her
and/or her designees' names set forth on Schedule I hereto or pursuant to
separate instructions to be delivered prior to Closing, and

 

(b)              if applicable. PRHL agrees to deliver to the Company duly
endorsed certificates representing the TPC Membership Interests and AIC
Membership Interests.

 

1.2             Time and Place of Closing. The closing of the Share Exchange
(the "Closing") shall take place at the offices of WestPark, or at such place
and time as mutually agreed upon by the Parties hereto. The date upon which the
Closing occurs is defined as the "Closing Date."

 

1.3             Effective Time. The Share Exchange shall become effective (the
"Effective Time") at such time as all of the conditions to set forth in Article
7 hereof have been satisfied or waived by the Parties hereto.

 

1.4             Tax Consequences. It is intended by the Parties hereto that for
United States income tax purposes, the contribution and transfer of the
membership Interests by the Member to the Company in exchange for the Company
Shares constitutes a "tax-free" contribution of stock by the Member pursuant to
the provisions of Sections 351 of the Code.

 

ARTICLE 2.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Members that now and/or as of the
Closing:

 

2.1             Due Organization and Qualification; Due Authorization.

 

(a)               The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware with full
corporate power and authority to own, lease and operate its respective business
and properties and to carry on its business in the places and in the manner as
presently conducted or proposed to be conducted. The Company is in good standing
as a foreign corporation in each jurisdiction in which the properties owned,
leased or operated, or the business conducted, by it requires such qualification
except for any such failure, which when taken together with all other failures,
is not likely to have a material adverse effect on the business of the Company.

 

 

 

 



 2 

 

 

 

(b)              The Company does not own, directly or indirectly, any capital
stock, equity or interest in any corporation, firm, partnership, joint venture
or other entity.

 

(c)             The Company has all requisite corporate power and authority to
execute and deliver this Agreement, and to consummate the transactions
contemplated hereby and thereby. The Company has taken all corporate action
necessary for the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby, and this Agreement constitutes the
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as may be affected by bankruptcy, insolvency,
moratoria or other similar laws affecting the enforcement of creditors' rights
generally and subject to the qualification that the availability of equitable
remedies is subject to the discretion of the court before which any proceeding
therefore may be brought, equitable remedies is subject to the discretion of the
court before which any proceeding therefore may be brought.

 

2.2             No Conflicts or Defaults. The execution and delivery of this
Agreement by the Company and the consummation of the transactions contemplated
hereby do not and shall not (a) contravene the Certificate of Incorporation or
By-laws of the Company or (b) with or without the giving of notice or the
passage of time (i) violate, conflict with, or result in a breach of, or a
default or loss of rights under, any material covenant, agreement, mortgage,
indenture, lease, instrument, permit or license to which the Company is a party
or by which the Company is bound, or any judgment, order or decree, or any law,
rule or regulation to which the Company is subject, (ii) result in the creation
of, or give any party the right to create, any lien, charge, encumbrance or any
other right or adverse interest (the "Liens") upon any of the assets of the
Company, (iii) terminate or give any party the right to terminate, amend,
abandon or refuse to perform, any material agreement, arrangement or commitment
to which the Company is a party or by which the Company's assets are bound, or
(iv) accelerate or modify, or give any party the right to accelerate or modify,
the time within which. or the terms under which, the Company is to perform any
duties or obligations or receive any rights or benefits under any material
agreement. arrangement or commitment to which it is a party.

 

2.3             Capitalization. The authorized capital stock of the Company
consists of 110,000,000 shares of which 100,000,000 shares have been designated
as Company Common Stock and 10.000,000 shares have been designated as preferred
stock, $0.0001 par value per share (the "Preferred Stock"). As of the date
hereof, there are 8.250,000 shares of Company Common Stock issued and
outstanding, no shares of Preferred Stock outstanding, of Company Common Stock
outstanding with an exercise price of $0.0001 per share (the "Warrants"). All
the outstanding shares of Company Common Stock are, and the Company Shares when
issued in accordance with the terms hereof will bc, duly authorized, validly
issued, fully paid and non-assessable, and have not been or, with respect to the
Company Shares will not be, issued in violation of any preemptive right of
stockholders. Other than as set forth on Item 2.3 to the Disclosure Schedule to
this Agreement, or as contemplated by this Agreement, there is no outstanding
voting trust agreement or other contract, agreement, arrangement, option,
warrant, call, commitment or other right of any character obligating or
entitling the Company to issue, sell, redeem or repurchase any of its
securities, and there is no outstanding security of any kind convertible into or
exchangeable for Company Common Stock. The Company has not granted registration
rights to any person.

 

2.4             No Assets or Liabilities. As of the Closing, the Company shall
have no more than $10,000 in liabilities. Except for the foregoing or as set
forth on the Financial Statements, the Company does not have any (a) assets of
any kind or (b) liabilities or obligations, whether secured or unsecured,
accrued. determined, absolute or contingent, asserted or unasserted or
otherwise.

 

2.5             Taxes. The Company has filed all United States federal, state,
county and local returns and reports which were required to be filed on or prior
to the date hereof in respect of all income, withholding, franchise, payroll,
excise, property, sales, use, value-added or other taxes or levies, imposts.
duties, license and registration fees, charges, assessments or withholdings of
any nature whatsoever (together, the "Taxes"), and has paid all Taxes (and any
related penalties, fines and interest) which have become due pursuant to such
returns or reports or pursuant to any assessment which has become payable, or,
to the extent its liability for any Taxes (and any related penalties, fines and
interest) has not been fully discharged, the same have been properly reflected
as a liability on the books and records of the Company and adequate reserves
therefore have been established.

 

 

 

 

 



 3 

 

 

2.6             Indebtedness: Contracts; No Defaults. Other than as set forth in
Item 2.7 of the Disclosure Schedule or as described in the Financial Statements,
the Company has no material instruments, agreements, indentures, mortgages,
guarantees, notes, commitments, accommodations, letters of credit or other
arrangements or understandings, whether written or oral, to which the Company is
a party.

 

2.7             Real Property. The Company does not own or lease any real
property.

 

2.8             Compliance with Law. The Company is in compliance with all
applicable federal, state, local and foreign laws and regulations relating to
the protection of the environment and human health. Then are no claims, notices,
actions, suits, hearings, investigations, inquiries or proceedings pending or,
to the knowledge of the Company, threatened against the Company that arc based
on or related to any environmental matters or the failure to have any required
environmental permits, and there are no past or present conditions that the
Company has reason to believe are likely to give rise to any material liability
or other obligations of the Company under any environmental laws.

 

2.9             Permits and Licenses. The Company has all certificates of
occupancy, rights, permits, certificates, licenses, franchises, approvals and
other authorizations as are reasonably necessary to conduct its respective
business and to own, lease, use, operate and occupy its assets, at the places
and in the manner now conducted and operated, except those the absence of which
would not materially adversely affect its respective business.

 

2.10             Litigation. There is no claim, dispute. action, suit,
proceeding or investigation pending or, to the knowledge of the Company,
threatened, against or affecting the business of the Company. or challenging the
validity or propriety of the transactions contemplated by this Agreement, at law
or in equity or admiralty or before any federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality, nor to the
knowledge of the Company, has any such claim, dispute, action, suit, proceeding
or investigation been pending or threatened, during the twelve (12) month period
preceding the date hereof. There is no outstanding judgment, order, writ,
ruling, injunction, stipulation or decree of any court, arbitrator or federal,
state, local, foreign or other governmental authority, board, agency, commission
or instrumentality, against or materially affecting the business of the Company.
The Company has not received any written or verbal inquiry from any federal,
state, local, foreign or other governmental authority, hoard, agency, commission
or instrumentality concerning the possible violation of any law, rule or
regulation or an) matter disclosed in respect of its business.

 

2.11             Insurance. The Company does not currently maintain any form of
insurance.

 

2.12             Patents, Trademarks and Intellectual Property Rights. The
Company does not own or possess any patents, trademarks, service marks, trade
names. copyrights, trade secrets. licenses, information. Internet web site(s) or
proprietary rights of any nature.

 

2.13             Securities Law Compliance. The Company has complied with all of
the applicable requirements of the Securities Act of 1933, as amended (the
"Securities Act"), the Securities Exchange Act of 1934, as amended (the
"Exchange Act") and has complied with all applicable blue sky laws.

 

 

 

 

 

 



 4 

 

 

2.14             Conflicts of Interest The Company acknowledges that it is aware
and understands the facts and circumstances of the Conflicts of Interest, as
defined in Section 3.8, that may, individually and in the aggregate, create a
conflict of interest The Company hereby waives each and all of the Conflicts of
Interest. in addition to any other conflicts of interest that may exist or arise
by virtue of the Conflicts of Interest and acknowledges that it has carefully
read this Agreement, that it is consistent with the terms previously negotiated
by the Parties, and understands that it is free at any time to obtain
independent counsel for further guidance.

 

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES OF TPC, AIC AND PRHL

 

Each of TPC and PRHL, jointly and severally, represents and warrants to the
Company that now and/or as of the Closing:

 

3.1               Due Organization and Qualification: Due Authorization.

 

(a)              TPC is a limited liability company duly organized and in good
standing under the laws of the State of Connecticut, with full corporate power
and authority to own, lease and operate its business and properties and to carry
on its business in the places and in the manner as presently conducted or
proposed to he conducted. TPC is in good standing in each jurisdiction in which
the properties owned, leased or operated, or the business conducted, by it
requires such qualification except for any such failure, which when taken
together with all other failures, is not likely to have a material adverse
effect on the business of TPC.

 

(b)              TPC does not have any subsidiaries other than those set forth
in Item 3.1(b) of the Disclosure Schedule (the "Subsidiaries") and TPC does not
own, directly or indirectly, any capital stock, equity or interest in any
corporation, firm, partnership, joint venture or other entity. Other than as set
forth in Item 3.1(b) of the Disclosure Schedule, each Subsidiary is wholly owned
by TPC, free and clear of all liens, and there is no contract, agreement,
arrangement, option, warrant, call, commitment or other right of any character
obligating or entitling TPC to issue, sell, redeem or repurchase any of its
securities, and there is no outstanding security of any kind convertible into or
exchangeable for securities of TPC or any of the Subsidiaries.

 

(c)              TPC has all requisite power and authority to execute and
deliver this Agreement, and to consummate the transactions contemplated hereby
and thereby. TPC has taken all corporate action necessary for the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, and this Agreement constitutes the valid and binding obligation of TPC,
enforceable against TPC in accordance with its terms, except as may be affected
by bankruptcy, insolvency, moratoria or other similar laws affecting the
enforcement of creditors' rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.

 

3.2               No Conflicts or Defaults. The execution and delivery of this
Agreement by TPC and the consummation of the transactions contemplated hereby do
not and shall not (a) contravene the governing documents of any of the TPC or
its Subsidiaries, or (b) with or without the giving of notice or the passage of
time, (i) violate. conflict with, or result in a breach of, or a default or loss
of rights under, any material covenant, agreement, mortgage, indenture, lease,
instrument, permit or license to which TPC or by which TPC or any of its
respective assets arc bound. or any judgment, order or decree, or any law, rule
or regulation to which their assets are subject, (ii) result in the creation of,
or give any party the right to create, any lien upon any of the assets of TPC,
(iii) terminate or give any party the right to terminate, amend, abandon or
refuse to perform any material agreement, arrangement or commitment to which TPC
is a party or by which TPC or any of its assets are bound, or (iv) accelerate or
modify, or give any party the right to accelerate or modify, the time within
which, or the terms under which TPC is to perform any duties or obligations or
receive any rights or benefits under any material agreement, arrangement or
commitment to which it is a party.

 

 

 

 

 

 



 5 

 

 

3.3               Capitalization. The total aggregate number of authorized
Membership Interests of TPC is one (1). As of the date hereof, one (I)
Membership Interest are issued and outstanding. Except as set forth herein, all
of the outstanding membership interest of TPC are duly authorized, validly
issued, fully paid and non-assessable, and have not been or, with respect to the
TPC Membership Interest will not be transferred in violation of any rights of
third parties. The TPC Membership Interests are not subject to any preemptive or
subscription right, any voting trust agreement or other contract, agreement,
arrangement, option, warrant, call, commitment or other right of any character
obligating or entitling TPC to issue, sell, redeem or repurchase any of its
securities that will survive Closing and there is no outstanding security of any
kind convertible into or exchangeable for common shares. The TPC Membership
Interest are owned of record and beneficially by the Member and free and clear
of any liens, claims, encumbrances, or restrictions of any kind.

 

3.4               Taxes. TPC has filed all returns and reports which were
required to be filed on or prior to the date hereof, and has paid all Taxes (and
any related penalties, fines and interest) which have become due pursuant to
such returns or reports or pursuant to any assessment which has become payable,
or, to the extent its liability for any Taxes (and any related penalties, fines
and interest) has not been fully discharged, the same have been properly
reflected as a liability on the books and records of TPC and adequate reserves
therefore have been established. All such returns and reports filed on or prior
to the date hereof have been properly prepared and arc true, correct (and to the
extent such returns reflect judgments made by TPC such judgments were reasonable
under the circumstances) and complete in all material respects. No extension for
the filing of any such return or report is currently in effect No tax return or
tax return liability of TPC has been audited or, presently under audit. All
taxes and any penalties. fines and interest which have been asserted to be
payable as a result of any audits have been paid. TPC has not given or been
requested to give waivers of any statute of limitations relating to the payment
of any Taxes (or any related penalties, fines and interest). There are no claims
pending for past due Taxes. All payments for withholding taxes, unemployment
insurance and other amounts required to be paid for periods prior to the date
hereof to any governmental authority in respect of employment obligations of TPC
have been paid or shall he paid prior to the Closing and have been duly provided
for on the books and records of TPC and in the financial statements of TPC.

 

3.5               Indebtedness; Contracts; No Defaults. Other than as set forth
in Item 3.5 of the Disclosure Schedule, TPC has no material instruments,
agreements, indentures, mortgages, guarantees. notes. commitments,
accommodations, letters of credit or other arrangements or understandings,
whether written or oral, to which TPC is a party.

 

3.6               Compliance with Law. Except as specified in Item 3.6 of the
Disclosure Schedule, TPC is conducting its business in material compliance with
all applicable law, ordinance, rule, regulation, court or administrative order,
decree or process, or any requirement of insurance carriers material to its
business. Except as specified in Item 3.6 of the Disclosure Schedule, TPC has
not received any notice of violation or claimed violation of any such law,
ordinance, rule, regulation, order, decree, process or requirement.

 

3.7               Litigation.

 

(a)               There is no claim, dispute, action, suit, proceeding or
investigation pending or threatened, against or affecting TPC or challenging the
validity or propriety of the transactions contemplated by this Agreement, at law
or in equity or admiralty or before any federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality, has any
such claim, dispute, action, suit, proceeding or investigation been pending or
threatened, during the twelve (12) month period preceding the date hereof,
except as specified in Item 3.7 of the Disclosure Schedule;

 

 

 

 

 



 6 

 

 

(b)              there is no outstanding judgment, order, writ, ruling,
injunction, stipulation or decree of any court, arbitrator or federal, state,
local, foreign or other governmental authority, board, agency, commission or
instrumentality, against or materially affecting TPC; and

 

(c)              TPC has not received any written or verbal inquiry from any
federal, state, local, foreign or other governmental authority, board, agency,
commission or instrumentality concerning the possible violation of any law, rule
or regulation or any matter disclosed in respect of its business.

 

3.8               Conflict of Interest. TPC acknowledges that it is aware and
understands the following facts and circumstances that may, individually or in
the aggregate, create a conflict of interest:

 

(a)              WestPark, a FINRA member, will be the placement agent for the
Equity Financing and WestPark will be paid a commission of the gross proceeds
from the Equity Financing for its services;

 

(b)              WestPark Financial Services LLC, which is the parent company of
WestPark and of which Richard Rappaport controls and serves as Chief Executive
Officer and Chairman, is the sole stockholder of the Company beneficially
holding 100% of the Company's issued and outstanding Common Stock and Warrants
(prior to the Share Exchange);

 

(c)              Richard Rappaport, who is the founder and Chief Executive
Officer of WestPark and indirectly holds a 100% interest in WestPark is the
President and a Director of the Company, and is a controlling stockholder of the
Company beneficially holding a majority of the Company's issued and outstanding
Common Stock and Warrants (prior to the Share Exchange, consisting of the Common
Stock and Warrants held by WestPark Financial Services, LLC); and

 

(d)              TPC hereby waives each and all of the Conflicts of Interest, in
addition to any other conflicts of interest that may exist or arise by virtue of
the Conflicts of Interest and acknowledges that it has carefully read this
Agreement, that it is consistent with the terms previously negotiated by the
Parties, and understands that it is free at any time to obtain independent
counsel for further guidance.

 

3.9               Due Organization and Qualification; Due Authorization.

 

(a)              AIC is a limited liability company duly organized and in good
standing under the laws of the State of Connecticut, with full corporate power
and authority to own, lease and operate its business and properties and to carry
on its business in the places and in the manner as presently conducted or
proposed to be conducted. AIC is in good standing in each jurisdiction in which
the properties owned, leased or operated, or the business conducted, by it
requires such qualification except for any such failure, which when taken
together with all other failures, is not likely to have a material adverse
effect on the business of Tit.

 

(b)              AIC does not have any subsidiaries other than those set forth
in Item 3.1(b) of the Disclosure Schedule (the "Subsidiaries") and AIC does not
own, directly or indirectly, any capital stock, equity or interest in any
corporation, firm, partnership, joint venture or other entity. Other than as set
forth in Item 3.1(b) of the Disclosure Schedule, each Subsidiary is wholly owned
by AIC, free and clear of all liens, and there is no contract, agreement,
arrangement, option, warrant, call, commitment or other right of any character
obligating or entitling AIC to issue, sell, redeem or repurchase any of its
securities, and there is no outstanding security of any kind convertible into or
exchangeable for securities of AIC or any of the Subsidiaries.

 

 

 



 7 

 

 

(c)               AIC has all requisite power and authority to execute and
deliver this Agreement, and to consummate the transactions contemplated hereby
and thereby. NC has taken all corporate action necessary for the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, and this Agreement constitutes the valid and binding obligation of AIC.
enforceable against AIC in accordance with its terms, except as may be affected
by bankruptcy, insolvency, moratoria or other similar laws affecting the
enforcement of creditors' rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.

 

3.10             No Conflicts or Defaults. The execution and delivery of this
Agreement by NC and the consummation of the transactions contemplated hereby do
not and shall not (a) contravene the governing documents of any of the AIC or
its Subsidiaries, or (b) with or without the giving of notice or the passage of
time. (i) violate, conflict with, or result in a breach of, or a default or loss
of rights under. any material covenant, agreement, mortgage, indenture, lease,
instrument permit or license to which AIC or by which AIC or any of its
respective assets are bound, or any judgment, order or decree, or any law, rule
or regulation to which their assets are subject, (ii) result in the creation of,
or give any party the right to create. any lien upon any of the assets of AIC,
(iii) terminate or give any party the right to terminate, amend, abandon or
refuse to perform any material agreement, arrangement or commitment to which AIC
is a party or by which AIC or any of its assets are bound. or (iv) accelerate or
modify, or give any party the right to accelerate or modify. the time within
which, or the terms under which AIC is to perform any duties or obligations or
receive any rights or benefits under any material agreement, arrangement or
commitment to which it is a party.

 

3.11             Capitalization. The total aggregate number of authorized
Membership Interests of AIC is one (1). As of the date hereof, one (1)
Membership Interest are issued and outstanding. Except as set forth herein, all
of the outstanding membership interest of AIC are duly authorized, validly
issued, fully paid and non-assessable, and have not been or, with respect to the
AIC Membership Interest, will not be transferred in violation of any rights of
third parties. The AIC Membership Interests are not subject to any preemptive or
subscription right, any voting mist agreement or other contract, agreement
arrangement, option, warrant, call, commitment or other right of any character
obligating or entitling AIC to issue, sell, redeem or repurchase any of its
securities that will survive Closing and there is no outstanding security of any
kind convertible into or exchangeable for common shares. The AIC Membership
Interest are owned of record and beneficially by the Member and free and clear
of any liens, claims, encumbrances, or restrictions of any kind.

 

3.12             Taxes. AK has filed all returns and reports which were required
to be filed on or prior to the date hereof and has paid all Taxes (and any
related penalties, fines and interest) which have become due pursuant to such
returns or reports or pursuant to any assessment which has become payable. or,
to the extent its liability for any Taxes (and any related penalties, fines and
interest) has not been fully discharged. the same have been properly reflected
as a liability on the books and records of NC and adequate reserves therefore
have been established. All such returns and reports filed on or prior to the
date hereof have been properly prepared and are true, correct (and to the extent
such returns reflect judgments made by AIC such judgments were reasonable under
the circumstances) and complete in all material respects. No extension for the
filing of any such return or report is currently in effect. No tax return or tax
return liability of AIC has been audited or, presently under audit. All taxes
and any penalties, lines and interest which have been asserted to be payable as
a result of any audits have been paid. AIC has not given or been requested to
give waivers of any statute of limitations relating to the payment of any Taxes
(or any related penalties, fines and interest). There are no claims pending for
past due Taxes. All payments for withholding taxes, unemployment insurance and
other amounts required to be paid for periods prior to the date hereof to any
governmental authority in respect of employment obligations of AIC have been
paid or shall be paid prior to the Closing and have been duly provided for on
the books and records of AIC and in the financial statements of AIC.

 

 

 

 

 

 



 8 

 

 

3.13             Indebtedness; Contracts; No Defaults. Other than as set forth
in Item 3.5 of the Disclosure Schedule, AIC has no material instruments,
agreements. indentures, mortgages. guarantees, notes, commitments,
accommodations, letters of credit or other arrangements or understandings,
whether written or oral, to which AIC is a party.

 

3.14             Compliance with Law. Except as specified in Item 3.6 of the
Disclosure Schedule, AIC is conducting its business in material compliance with
all applicable law, ordinance, rule, regulation, court or administrative order,
decree or process, or any requirement of insurance carriers material to its
business. Except as specified in Item 3.6 of the Disclosure Schedule, AIC has
not received any notice of violation or claimed violation of any such law,
ordinance, rule, regulation, order, decree, process or requirement.

 

3.15             Litigation.

 

(a)              There is no claim, dispute, action, suit, proceeding or
investigation pending or threatened, against or affecting AIC or challenging the
validity or propriety of the transactions contemplated by this Agreement, at law
or in equity or admiralty or before any federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality, has any
such claim, dispute, action, suit, proceeding or investigation been pending or
threatened, during the twelve (12) month period preceding the date hereof,
except as specified in Item 3.7 of the Disclosure Schedule;

 

(b)              there is no outstanding judgment, order, writ, ruling,
injunction, stipulation or decree of any court, arbitrator or federal, state,
local, foreign or other governmental authority, board, agency, commission or
instrumentality, against or materially affecting AIC; and

 

(c)              AIC has not received any written or verbal inquiry from any
federal, state, local. foreign or other governmental authority, board, agency,
commission or instrumentality concerning the possible violation of any law, rule
or regulation or any matter disclosed in respect of its business.

 

3.16             Conflict of Interest. AIC acknowledges that it is aware and
understands the following facts and circumstances that may, individually or in
the aggregate, create a conflict of interest:

 

(a)              WestPark, a FINRA member, will be the placement agent for the
Equity Financing and WestPark will be paid a commission of the gross proceeds
from the Equity Financing for its services;

 

(b)              WestPark Financial Services LLC, which is the parent company of
WestPark and of which Richard Rappaport controls and serves as Chief Executive
Officer and Chairman, is the sole stockholder of the Company beneficially
holding 100% of the Company's issued and outstanding Common Stock and Warrants
(prior to the Share Exchange);

 

(c)              Richard Rappaport, who is the founder and Chief Executive
Officer of WestPark and indirectly holds a 100% interest in WestPark is the
President and a Director of the Company. and is a controlling stockholder of the
Company beneficially holding a majority of the Company's issued and outstanding
Common Stock and Warrants (prior to the Share Exchange, consisting of the Common
Stock and Warrants held by WestPark Financial Services, LLC); and

 

 

 

 

 

 



 9 

 

 

(d)              AIC hereby waives each and all of the Conflicts of Interest, in
addition to any other conflicts of interest that may exist or arise by virtue of
the Conflicts of Interest and acknowledges that it has carefully read this
Agreement, that it is consistent with the terms previously negotiated by the
Panics, and understands that it is free at any time to obtain independent
counsel for further guidance.

 

ARTICLE 4.

REPRESENTATION AND WARRANTIES OF THE MEMBERS

 

The PRHL hereby represents and warrants to the Company that now and/or as of the
Closing:

 

4.1              Title to Membership Interest. Each of the Members is the legal
and beneficial owner of the TPC Membership Interests and AIC Membership
Interests to be transferred to the Company by such Members as set forth opposite
each Member's name in Schedule II hereto, and upon consummation of the Share
Exchange contemplated herein, the Company will acquire from each of the Members
good and marketable title to the TPC Membership Interests and AIC Membership
Interests, free and clear of all liens excepting only such restrictions
hereunder upon future transfers by the Company, if any, as may be imposed by
applicable law. The information set forth on Schedule II with respect to PRHL is
accurate and complete.

 

4.2               Due Authorization. PRHL has all requisite power and authority
to execute and deliver this Agreement, and to consummate the transactions
contemplated hereby and thereby. This Agreement constitutes the valid and
binding obligation of PRHL, enforceable against PRHL in accordance with its
terms, except as may be affected by bankruptcy, insolvency, moratoria or other
similar laws affecting the enforcement of creditors' rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.

 

4.3               Purchase for Investment.

 

(a)               PRHL is acquiring the Company Shares for investment for such
PRHL's own account and not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and PRHL has no present intention of
selling, granting any participation in, or otherwise distributing the same. PRHL
further represents that he, she or it does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person, with respect to any of the
Company Shares.

 

(b)              PRHL understands that the Company Shares are not registered
under the Securities Act on the ground that the sale and the issuance of
securities hereunder is exempt from registration under the Securities Act
pursuant to Section 4(2) thereof. and that the Company's reliance on such
exemption is predicated on such PRHL's representations set forth herein.

 

4.4               Investment Experience. PRHL acknowledges that he, she or it
can bear the economic risk of its investment and has such knowledge and
experience in financial and business matters that he, she or it is capable of
evaluating the merits and risks of the investment in the Company Shares.

 

4.5               Information. PRHL has carefully reviewed such information as
he. she or it deemed necessary to evaluate an investment in the Company Shares.
To the full satisfaction of PRHL, he, she or it has been furnished all materials
that he, she or it has requested relating to the Company and the issuance of the
Company Shares hereunder, and each PRHL has been afforded the opportunity to ask
questions of representatives of the Company to obtain any information necessary
to verify the accuracy of any representations or information made or given to
him, her or it. Notwithstanding the foregoing, nothing herein shall derogate
from or otherwise modify the representations and warranties of the Company set
forth in this Agreement, on which PRHL has relied in making an exchange of the
TPC Membership Interests and AIC Membership Interests for the Company Shares.

 

 

 

 

 

 



 10 

 

 

4.6               Restricted Securities. PRHL understands that the Company
Shares may not be sold, transferred, or otherwise disposed of without
registration wider the Securities Act or an exemption therefrom, and that in the
absence of an effective registration statement covering the Company Shares or
any available exemption from registration under the Securities Act, the Company
Shares must be held indefinitely. Each Member is aware that the Company Shares
may not be sold pursuant to Rule 144 promulgated under the Securities Act unless
all of the conditions of that Rule are met. Among the conditions for use of Rule
144 may be the availability of current information to the public about the
Company.

 

4.7               Exempt Issuance. PRHL acknowledges that he must assure the
Company that the offer and sale of the Company Shares to PRHL qualifies for an
exemption from the registration requirements imposed by the Securities Act and
from applicable securities laws of any state of the United States. Each Member
agrees that he qualifies as an "accredited investor," as that term is defined in
Rule 501 of Regulation 1), promulgated under the Securities Act.

 

ARTICLE 5.
COVENANTS

 

5.1               Further Assurances. Each of the Parties shall use its
reasonable commercial efforts to proceed promptly with the transactions
contemplated herein, to fulfill the conditions precedent for such Party's
benefit or to cause the same to be fulfilled and to execute such further
documents and other papers and perform such further acts as may he reasonably
required or desirable to carry out the provisions of this Agreement and to
consummate the transactions contemplated herein.

 

ARTICLE 6.
DELIVERIES

 

6.1               Items to be delivered to PRHL, prior to or at Closing by the
Company.

 

(a)              Certificate of Incorporation and amendments thereto, By-laws
and amendments thereto. and certificate of good standing of the Company in
Delaware;

 

(b)              all applicable schedules hereto;

 

(c)              all minutes and resolutions of board of director and
stockholder meetings in possession of the Company;

 

(d)              stockholder list;

 

(e)               all financial statements and all tax returns in possession of
the Company;

 

(f)               resolution from the Company's Board of Directors appointing
the designees of the Members to the Company's Board of Directors;

 

(g)               resolution from the Company's Board of Directors, and if
applicable, stockholder resolutions approving this transaction and authorizing
the issuances of the shares hereto;

 

 

 

 

 

 



 11 

 

 

(h)              letters of resignation from the Company's current officers and
directors to be effective upon Closing and after the appointments described in
this section. as requested by PRHL; and

 

(i)                any other document reasonably requested by PRHL, that it
deems necessary for the consummation of this transaction.

 

6.2               Items to be delivered to the Company prior to or at Closing by
TPC, AIC and PRHL

 

(a)               all applicable schedules hereto;

 

(b)               instructions from the PRHL appointing their designees to the
Company's Board of Directors;

 

(c)              share certificates and duly executed instruments of transfer
and bought and sold notes from the Members transferring the TPC Membership
Interests and AIC Membership Interests to the Company;

 

(d)              resolutions from: (i) the Board of Directors of TPC and AIC
and, if applicable, PRHL resolutions approving the transactions contemplated
hereby;

 

(e)              payment of all liabilities of the Company of up to $10,000
directly out of the proceeds of the Equity Financing to the appropriate
creditors of the Company which shall include indebtedness owed to Company
stockholders and fees owing to Company lawyers, accountants and similar parties;
and

 

(f)               any other document reasonably requested by the Company that it
deems necessary for the consummation of this transaction.

 

ARTICLE 7.

CONDITIONS PRECEDENT

 

7.1               Conditions Precedent to Closing. The obligations of the
Parties to consummate the transactions contemplated by this Agreement shall be
and are subject to fulfillment, prior to or at the Closing, of each of the
following conditions:

 

(a)               Each of the representations and warranties of the Parties
contained herein shall be true and correct at the time of the Closing Date as if
such representations and warranties were made at such time except for changes
permitted or contemplated by this Agreement;

 

(b)              The Parties shall have performed or complied with all
agreements. terms and conditions required by this Agreement to be performed or
complied with by them prior to or at the time of the Closing;

 

(c)              The Company shall have affected and completed an initial
closing of the Equity Financing of at least the Minimum Offering Amount;

 

(d)              The Company and WestPark shall have entered into a Placement
Agent Agreement on mutually acceptable terms for WestPark's engagement as the
placement agent for the Equity Financing;

 

(e)              The Share Exchange Agreements between the Company and Advanced
E Lighting, LLC and Rescom Energy, LLC shall have been fully executed and
delivered by the parties thereto; and

 

 

 

 

 



 12 

 

 

(f)                All agreements and documents required to be executed and
delivered at the initial closing of the Equity Financing pursuant to the
Placement Agent Agreement shall have been duly executed and delivered by the
necessary persons and/or entities prior to the Closing.

 

(g)              TPC Management Company, LLC shall be issued an aggregate of six
million (6.000,000) shares of common stock of the Company for its contribution
of the Portal Technology and their appointment as officers and directors of the
Company as of and at Closing.

 

7.2               Conditions to Obligations of the Member. The obligations of
PRHL shall be subject to fulfillment, prior to or at the Closing, of each of the
following conditions:

 

(a)             The Company shall have received all of the regulatory,
stockholder and other third-party consents, permits, approvals and
authorizations necessary to consummate the transactions contemplated by this
Agreement; and

 

(b)              To the extent that the liabilities of the Company exceed
$10,000 as of the Closing, the Company stockholders shall have satisfied and
paid such excess liabilities in full.

 

(c)              The Member shall have received all of the regulatory, board of
directors/managers. shareholders/members, and other third-party consents,
permits, approvals and authorizations necessary to consummate the transactions
contemplated by this Agreement;

 

(d)              The Company shall have obtained the evidence of
waiver/cancellation the note issued by The Power Company USA LLC to Premier
Holding Corp. in the amount of approximately $3,076,500.

 

7.3               Conditions to Obligations of the Company. The obligations of
the Company shall be subject to fulfillment, prior to or at the Closing, of each
of the following conditions:

 

(a)              PRHL shall have received all of the regulatory, board of
directors/managers, shareholders/members, and other third-party consents,
permits, approvals and authorizations necessary to consummate the transactions
contemplated by this Agreement;

 

(b)              PRHL shall have delivered to the Company the share certificates
and duly executed instruments of transfer and bought and sold notes from the
Members transferring the TPC Membership Interests and AIC Membership Interests
to the Company; and

 

(c)              All liabilities of the Company up to $10,000 shall be paid
directly out of the proceeds of the Equity Financing to the appropriate
creditors, which shall include indebtedness owed to the Company stockholders and
fees owing to lawyers, accountants and similar parties.

 

ARTICLE 8.
TERMINATION

 

8.1               Termination. This Agreement may be terminated at any time
before or at Closing by:

 

(a)              The mutual agreement of the Parties;

 

(b)              Any Party if:

 

 

 

 

 

 



 13 

 

 

(i)               Any provision of this Agreement applicable to a Party shall be
materially untrue or fail to be accomplished; or

 

(ii)             Any legal proceeding shall have been instituted or shall be
imminently threatening to delay, restrain or prevent the consummation of this
Agreement or

 

(iii)           Any of the conditions set forth in Section 7.1, Section 7.2 or
Section 7.3 shall not have been, or if it becomes apparent that any of such
conditions will not be, fulfilled by June 1, 2018.

 

Upon termination of this Agreement for any reason, in accordance with the terms
and conditions set forth in this paragraph, each said Party shall bear all costs
and expenses as each Party has incurred.

 

ARTICLE 9.

MISCELLANEOUS

 

9.1               Survival of Representations, Warranties and Agreements. Each
of the Parties hereto is executing and carrying out the provisions of this
Agreement in reliance upon the representations, warranties and covenants and
agreements contained in this Agreement or at the closing of the transactions
herein provided for and not upon any investigation which it might have made or
any representations, warranty, agreement, promise or information, written or
oral, made by the other Party or any other person other than as specifically set
forth herein. Except as specifically set forth in this Agreement,
representations and warranties and statements made by a Party to in this
Agreement or in any document or certificate delivered pursuant hereto shall not
survive the Closing Date, and no claims made by virtue of such representations,
warranties, agreements and covenants shall be made or commenced by any Party
hereto from and after the Closing Date.

 

9.2               Access to Books and Records. During the course of this
transaction through Closing, each Party agrees to make available for inspection
all corporate books, records and assets, and otherwise afford to each other and
their respective representatives, reasonable access to all documentation and
other information concerning the business, financial and legal conditions of
each other for the purpose of conducting a due diligence investigation thereof.
Such due diligence investigation shall be for the purpose of satisfying each
Party as to the business, financial and legal condition of each other for the
purpose of determining the desirability of consummating the proposed
transaction. The Parties further agree to keep confidential and not use for
their own benefit, except in accordance with this Agreement any information or
documentation obtained in connection with any such investigation.

 

9.3               Further Assurances. If at any time after the Closing, the
Parties shall consider or be advised that any further deeds, assignments or
assurances in law or that any other things are necessary, desirable or proper to
complete the Share Exchange in accordance with the terms of this Agreement or to
vest, perfect or confirm, of record or otherwise. the title to any property or
rights of the Parties hereto, the Parties agree that their proper officers and
directors shall execute and deliver all such proper deeds, assignments and
assurances in law and do all things necessary, desirable or proper to vest
perfect or confirm title to such property or rights and otherwise to carry out
the purpose of this Agreement, and that the proper officers and directors of the
Parties are fully authorized to take any and all such action.

 

9.4               Notice. All communications, notices, requests, consents or
demands given or required under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered to, or received by, prepaid
registered or certified mail or recognized overnight courier addressed to, or
upon receipt of a facsimile sent to, the Party for whom intended, as follows, or
to such other address or facsimile number as may be furnished by such Party by
notice in the manner provided herein:

 

 

 

 

 



 14 

 

 

Attention:


If to [TPC]

 

Address:

Attn:
Fax:
Email:

 

[Law Firm]

Attn:
Address:

Fax:
Email:

 

 

 

If to [AIC]:

 

Address: 1165 N Clark St., Suite 400, Chicago, IL 60610

Attn: Patrick Farah

Fax: 800-864-4029

Email: pfarah@thepowercompany.com

 

[Law Firm]

Attn:

Address:
Fax:

Email:

 

If to [PRHL]:

Address: 1382 Valencia Ave, Suite F, Tustin, CA 92780

Attn: Randall Letcavage

Fax: (949) 666-6340

Email: rletcavage@prhlcorp.com

 



[Law Firm] Law Offices of Darryl C. Sheetz

Attn: Darryl C. Sheetz

Address: 335 Centennial Way, Suite 100, Tustin, CA 92780

Fax: (949) 553-0390

Email: dcsheetz@aol.com

 

If to the Company:

 

AOTS 42, INC.

1900 Avenue of the Stars. Suite 310

Los Angeles, CA 90067

Attn: Richard Rappaport
Fax: 310-843-9389

Email: r@wpcapital.com

 

 

 



 15 

 

 

With a copy to:

 

Julie E. Kamps, Esq.

1900 Avenue of the Stars, Suite 310

Los Angeles, CA 90067

Attn: Julie E. Kamps, Esq.

Fax: 310-843-9389

Email: jkamps@wpcfs.com

 

9.5               Entire Agreement. This Agreement, the Disclosure Schedule and
any instruments and agreements to be executed pursuant to this Agreement, sets
forth the entire understanding of the Parties hereto with respect to its subject
matter, merges and supersedes all prior and contemporaneous understandings with
respect to its subject matter and may not be waived or modified, in whole or in
part, except by a writing signed by each of the Parties hereto. No waiver of any
provision of this Agreement in any instance shall be deemed to be a waiver of
the same or any other provision in any other instance. Failure of any Party to
enforce any provision of this Agreement shall not be construed as a waiver of
its rights under such provision.

 

9.6               Successors and Assigns. This Agreement shall be binding upon,
enforceable against and inure to the benefit of, the Parties and designees
hereto and their respective heirs, administrators, executors, personal
representatives, successors and assigns, and nothing herein is intended to
confer any right, remedy or benefit upon any other person. This Agreement may
not be assigned by any Party hereto except with the prior written consent of the
other Parties, which consent shall not be unreasonably withheld.

 

9.7               Governing Law. This Agreement shall in all respects be
governed by and construed in accordance with the laws of the State of Delaware
are applicable to agreements made and fully to be performed in such state,
without giving effect to conflicts of law principles.

 

9.8               Counterparts. This Agreement may be executed in multiple
counterparts, which may be facsimiles, each of which shall be deemed an
original. but all of which together shall constitute one and the same
instrument.

 



9.9               Construction. Headings contained in this Agreement are for
convenience only and shall not be used in the interpretation of this Agreement.
References herein to Articles, Sections and Exhibits are to the articles.
sections and exhibits, respectively, of this Agreement. The Disclosure Schedule
is hereby incorporated herein by reference and made a part of this Agreement. As
used herein, the singular includes the plural, and the masculine, feminine and
neuter gender each includes the others where the context so indicates.

 

9.10             Severability. If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, this Agreement
shall be interpreted and enforceable as if such provision were severed or
limited, but only to the extent necessary to render such provision and this
Agreement enforceable.

 

[SIGNATURE PAGES FOLLOW]

 

 

 



 16 

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first set forth above.

 



  AOTS 42, INC.          

By: /s/ Richard Rappaport



  Name:     Richard Rappaport   Title:       President           THE POWER
COMPANY USA, LLC           By: /s/ Randall Letcavage   Name:     Randall
Letcavage   Title:       CEO           ADVANCED ILLUMINATING COMPANY, LLC      
    By: /s/ Patrick Farah   Name:     Patrick Farah   Title:       Managing
Partner           PREMIER HOLDING CORPORATION           By: /s/ Randall
Letcavage   Name:     Randall Letcavage   Title:       CEO



 

 

 



 17 

 

 

SCHEDULE I

 

COMPANY SHARES TO BE ISSUED TO PRHL MEMBERS AND/OR DESIGNEES

 

Name Number of Company Shares Premier Holding Corporation 19,250.000        
Total 19,250,000

 

 

 

 

 

 

 

 

 



 18 

 

 

SCHEDULE II

 

TPC MEMBERSHIP INTERESTS TO BE TRANSFERRED TO COMPANY

 

Name Number/Percentage of TPC
Membership Interests Percent of TPC Premier Holding Corporation   100 %     %  
    Total   100%

 

 

AIC MEMBERSHIP INTERESTS TO BE TRANSFERRED TO COMPANY

 

Name Number/Percentage of AIC
Membership Interests Percent of AIC Premier Holding Commotion   100 %       %  
      Total   100%

 

 

 

 

 

 

 

 

 

 



 19 

 

 

SCHEDULE III

 

WestPark Capital Financial Services, LLC Shares for Second Registration
Statement*

 

Name Number of Company
Shares Number of Company
Warrants WestPark Capital Financial Services, LLC          

 

 

 

 

 

 

 

 

 



 20 

 

 

DISCLOSURE SCHEDULE

 

ITEM 2.3 — CAPITALIZATION

 

The Company entered into a Share and Warrant Cancellation Agreement with
WestPark Capital Financial Services, Inc. as indicated in the Share Exchange
Agreement.

 

ITEM 2.7 - INDEBTEDNESS; CONTRACTS; NO DEFAULTS

 

As set forth in the Financial Statements.

 

ITEM 3.1(b) - SUBSIDIARIES

 

Subsidiaries Jurisdiction of Organization N/A N/A

 

ITEM 3.5 — MATERIAL INSTRUMENTS

 

Material agreements as described in the Confidential Private Placement
Memorandum have been provided to the Company.

 

ITEM 3.6 — COMPLIANCE WITH THE LAW

 

 

 

ITEM 3.7— LITIGATION

 

 

 

 

 

 

 

 21 

 



 



ADDENDUM

 

This Addendum (the “Addendum”) to a Membership Interest and Exchange
Contribution Agreement dated March 23, 2018 between AOTS 42, The Power Company,
USA, L.L.C., American Illuminating Company, L.L.C., and Premier Holding Corp.
(the “Agreement”) is made effective as of October 15, 2018. Accordingly, the
Agreement is hereby amended as follows:

 

1.The signature on page 17 of the Agreement on behalf of The Power Company, LLC
shall be signed by Patrick Farah, its Managing Member,

 

2.Schedule III found on page iii of the Agreement shall be set forth as follows:

 

AOTS Shares for Second Registration Statement*

 

Name Number of Company Shares Number of Company Warrants WestPark Capital
Financial Services, LLC 2,900,000 7,096,390 Gerry Martin 5,400,000  

 

3.In all other respects, the Agreement shall remain the same.

 

BY:

 

AOTS 42, INC THE POWER COMPANY USA, LLC     Richard Rappaport Patrick Farah    
Signed: /s/ Richard Rappaport                    Signed: /s/ Patrick
Farah                             Title:  President Title: Managing Member
Dated: October 15, 2018 Dated: October 15, 2018     ADVANCED ILLUMINATING
COMPANY, LLC PREMIER HOLDING CORPORATION     Patrick Farah Randall Letcavage    
Signed: /s/ Patrick Farah                             Signed: /s/ Randall
Letcavage                   Title: Managing Member Title: CEO Date: October 15,
2018 Date: October 15, 2018

 

 

  



 22 

 